







SERVICES AND DEVELOPMENT AGREEMENT



BY AND BETWEEN



NTS MORTGAGE INCOME FUND



AND



RESIDENTIAL MANAGEMENT COMPANY






Effective January 1, 2009

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page     DEFINITIONS 1     ARTICLE II APPOINTMENT OF RESIDENTIAL, TERM AND
TERMINATION 2      2.1     Appointment of Residential 2      2.2     Term 2
               Renewal 3                Obligations Upon Termination 5    
ARTICLE III DUTIES AND AUTHORITY OF RESIDENTIAL 6                Acceptance of
Appointment 6      3.2     Development and Construction Supervision Services 6
               General Contracting Services 7                Disposition
Services 8                Repairs 8                Service Contracts 8
               Capital Expenditures 8                Supplies 8
               Employees 8                Administrative Services 9
               Separation of Fund’s Monies 9                Legal Compliance 9
               General Authority 9                Audit 9                Other
Activities; Related Party Transactions 9     ARTICLE IV FUND’S COVENANTS 10
               Indemnification 10                Insurance 11     REIMBURSEMENTS
11                Expense Recovery 11                Compensation 12
               Payment of Reimbursements Expenses 13                Sole
Compensation 13     RESIDENTIAL’S INCENTIVE PAYMENT 13     ARTICLE VII
MISCELLANEOUS 14                Limitation of Agency 14                Notices
14                Exculpation 15                Entire Agreement 15
               Governing Law 15                Assignment 15

i

--------------------------------------------------------------------------------

               Interpretation 15                Severability 15
               No Waiver 15                Adoption of Recitals 16

ii

--------------------------------------------------------------------------------


SERVICE AND DEVELOPMENT AGREEMENT

        THIS SERVICES AND DEVELOPMENT MANAGEMENT AGREEMENT (the “Agreement”),
entered into as of the  24 th day of December, 2008 and effective as of January
1, 2009, by and between NTS MORTGAGE INCOME FUND, a Delaware corporation
(“Fund”) and RESIDENTIAL MANAGEMENT COMPANY, a Kentucky corporation
(collectively, the “Residential”).


R E C I T A L S

        A.     Fund, directly or indirectly through wholly-owned subsidiaries or
joint ventures (each, a “Subsidiary,” and collectively, the “Subsidiaries”),
owns and develops certain properties in various locations.

        B.     Residential, Residential and the Subsidiaries were parties to
multiple agreements, each of which provided that Residential would develop and
operate Fund’s real properties as set forth in such agreements.

        C.     The Fund and Residential desire to terminate any and all of their
prior agreements or arrangements and enter into this Agreement to govern their
relationship as of the date of the Agreement’s effective date. This termination
does not relate in any way whatsoever to that certain Advisory Agreement by and
between the NTS Advisory Corporation and the Fund (“Advisory Agreement”). The
Advisory Agreement shall continue in full force and effect.

        D.     Fund desires to obtain the assistance and services of Residential
in connection with the development and operation of Fund’s real properties
specifically identified on Exhibit A attached hereto in accordance with the
terms and conditions of this Agreement.

        E.     Fund intends to file a certificate of dissolution with the
Secretary of State of the State of Delaware on or before December 31, 2008 and
desires to obtain the assistance and services of Residential in winding up its
business affairs thereafter in accordance with the terms and conditions of this
Agreement.

        F.     Residential desires to provide the requested assistance and
services to Fund as provided herein.

        NOW, THEREFORE, in consideration of their mutual undertakings, IT IS
AGREED by and between the Parties hereto as follows:


ARTICLE I


DEFINITIONS

        “Affiliates” shall mean any person or entity which, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, Residential, and shall include, without
limitation, Mr. J. D. Nichols, NTS Corporation, NTS Development Company, NTS
Financial Partnership or Residential.

--------------------------------------------------------------------------------

        “Agreement” shall have the meaning ascribed to such term in the
introductory paragraph set forth herein.

        “Business Day” shall mean any day other than a Saturday, Sunday,
national holiday or day on which national banks, the Securities and Exchange
Commission or the American Stock Exchange are closed for business.

         “Change of Control” shall be deemed to have occurred if a majority of
an entity’s equity ownership is controlled by one or more individuals or
entities that do not own such equity ownership as of the date of this Agreement.

        “Construction Agreement” shall mean any construction contract(s) and/or
construction management agreement(s) entered into (or intended to be entered
into) between Fund and the contractor or the subcontractor, as the same may be
amended or otherwise modified from time to time.

         “Reimbursement Expenses” shall mean the Reimbursement Expenses
Residential is entitled to reimbursement pursuant to the terms of this
Agreement.

        “Compensation” shall mean the aggregate Compensation to which
Residential is entitled pursuant to the terms of this Agreement.

        “Services” shall mean all services provided by Residential pursuant to
Article III, including, but not limited to, development services, construction
supervision services, general contracting services, administrative services and
any other services Residential or Fund deem necessary or advisable to carry out
Residential’s obligations under this Agreement.

        “Party” or “Parties” shall mean Residential, Fund or both, as
applicable.

        “Property” or “Properties” shall mean Fund’s real properties
specifically identified on Exhibit A attached hereto, as amended from time to
time.


ARTICLE II


APPOINTMENT OF RESIDENTIAL, TERM AND TERMINATION

        2.1      Appointment of Residential. Fund hereby engages and appoints
Residential as the sole and exclusive agent to develop and operate the
Properties upon the terms and conditions set forth herein. Residential shall
perform all duties and provide all services customarily provided and necessary
to develop, operate coordinate, supervise and maintain the Properties in an
efficient and business-like manner.

        2.2      Term. Subject to Section 2.3, the term of this Agreement shall
be for a period of one (1) year, commencing upon the effective date of this
Agreement, unless otherwise terminated as provided herein (the “Term”).2.3
Renewal. Unless either Party (i) elects not to renew this Agreement by providing
written notice to the other no later than thirty (30) days prior to the end of
any current Term or (ii) otherwise terminates this Agreement as set forth
herein, this Agreement shall be automatically renewed for successive one-year
periods. Fund, however, may terminate the Agreement upon reasonable notice to
Residential if necessary and appropriate in

2

--------------------------------------------------------------------------------

connection with its dissolution and liquidation. Subject to Fund’s right to
terminate in connection with its dissolution and liquidation, notwithstanding
anything in this Section 2.3, Fund shall not be permitted to terminate this
Agreement during such time as: (i) Residential or any Affiliate is a guarantor
or is otherwise obligated on any indebtedness of Fund or of any Subsidiary
pertaining to the Properties or otherwise; or (ii) Fund or any Subsidiary is
indebted to Residential or any Affiliate for any amounts past due (as such term
is defined below) hereunder or under any promissory note held by Residential or
any Affiliate. As used herein, the term “past due” shall mean any amount which
remains unpaid for more than thirty (30) days after the applicable due date
thereof. In such circumstances any notice of termination shall not be effective
until all guaranties and other obligations of Residential or any Affiliate are
fully and completely released and all past due amounts owed by Fund or any
Subsidiary and all promissory notes held by Residential or any Affiliate are
fully satisfied and paid in full.

        2.4     Termination.

    (a)       Without Cause. At any time during the Term, Fund and Residential
shall each have the absolute right and power to terminate this Agreement,
without Cause (as defined below), upon sixty (60) days’ prior written notice to
the non-terminating Party; provided, however, that Residential shall be entitled
to receive all Reimbursement Expenses incurred and Compensation earned prior to
or during the sixty (60) day period subsequent to the delivery of the notice of
termination, consistent with the terms and conditions set forth in Articles V
and VI below; provided, further, however that Fund shall not be permitted to
terminate this Agreement without Cause during such time as: (i) Residential or
any Affiliate is a guarantor or is otherwise obligated on any indebtedness of
Fund or of any Subsidiary pertaining to the Properties or otherwise; or (ii)
Fund or any Subsidiary is indebted to Residential or any Affiliate for any
amounts past due hereunder or under any promissory note held by Residential or
any Affiliate.


    (b)       With Cause. Notwithstanding the stated Term hereof, this Agreement
may be terminated by either Party hereto for Cause. Any such termination for
Cause shall be effective immediately upon delivery of written notice from the
terminating Party to the terminated Party. The only definitions of “Cause” below
that will permit Residential to terminate this Agreement for Cause are the
definitions in subsections (b)(i)(A), (b)(i)(C)(1) or (2), (b)(i)(E) or
(b)(i)(F). Fund may terminate this Agreement for Cause based on any of the
definitions set forth below.


    (i)        “Cause,” as used herein, shall mean and refer to:


    (A)       The failure by either Party to perform or comply with any of its
material obligations hereunder at the time or times and in the manner required
under this Agreement without attempting to diligently and continuously commence
curing such failure within thirty (30) days of receipt by the non-performing
Party of notice of such failure (unless such failure is of a criminal or
quasi-criminal nature, in which event no cure period shall be provided);
provided, however, that the non-payment of Compensation or Reimbursement
Expenses may be cured by Fund within five (5) days of receipt of a notice of
failure to pay such Compensation or Reimbursement Expenses; or


3

--------------------------------------------------------------------------------

    (B)       Residential is grossly negligent in the performance of its
obligations under this Agreement or intentionally or willfully breaches its
obligations under this Agreement; or


    (C)       (1)   If Residential or Fund shall file a voluntary petition in
bankruptcy, or shall be adjudicated as bankrupt or insolvent, or shall file any
petition or answer seeking any reorganization, arrangement, composition,
liquidation, dissolution or similar relief for itself under the present or any
future federal bankruptcy act or any other present or future applicable federal,
state or other statute or law relative to bankruptcy, insolvency or other relief
for debtors, or under any regulation promulgated thereunder; or


                  (2)   If a court of competent jurisdiction shall enter an
order, judgment or decree approving a petition filed against Residential or Fund
seeking any reorganization, arrangement, composition or similar relief under the
present or any future federal bankruptcy act or any other present or future
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, or other relief for debtors, and such Party shall acquiesce in the
entry of such order, judgment or decree or such order, judgment or decree shall
remain unvacated and unstayed for an aggregate of sixty (60) days from the date
of entry thereof, or any trustee, receiver, conservator or liquidator of such
Party or of all or any substantial part of such Party’s property shall be
appointed without the consent or acquiescence of such Party and such appointment
shall remain unvacated and unstayed for an aggregate of sixty (60) days; or


                  (3)   If Residential shall become insolvent or admit in
writing its inability to pay its debts as they mature or is generally not paying
its debts as they mature or makes an assignment for the benefit of creditors;


    (D)       Fund sells, transfers or otherwise conveys its interest in all of
the Properties;


    (E)       There is a Change of Control of Residential or Fund; or


    (F)       In the event of war, insurrection, riot, fire, flood, earthquake
or other unusual weather conditions, explosion, act of God, peril of the sea,
strike, lockout or other industrial disturbance, sabotage, accident, injunction,
act of governmental authority, compliance with governmental order or national
defense requirements, or any other circumstance beyond the reasonable control of
the Parties interferes with the Properties or Residential’s ability to satisfy
its duties hereunder, the affected Party may terminate the Agreement with
respect to the affected Properties.


4

--------------------------------------------------------------------------------

    (ii)        This Agreement shall be deemed to be terminated automatically
with respect to any particular Property or portion thereof upon the date of the
closing of a sale, transfer or other conveyance of such Property or portion
thereof.


    (iii)        Notwithstanding any such notice of termination by Fund or
Residential, Residential shall be and remain liable for the performance and the
fulfillment of its fiduciary duties and other obligations hereunder and shall
maintain all records, documents, property and files unimpaired through and
including the effective date of termination and thereafter as required by the
terms set forth herein. Neither Party, by exercising its right to terminate this
Agreement in accordance with the terms hereof, shall relinquish any remedy
available to it at law or in equity.


        2.4      Obligations Upon Termination.

    (a)       Upon the expiration or termination of this Agreement for any
reason, Residential shall use diligent efforts to deliver to Fund within sixty
(60) days (and in no event more than ninety (90) days) a full and final
accounting, which shall include a statement outlining in detail any Compensation
and any Reimbursement Expenses due to Residential hereunder, and shall,
simultaneously with the delivery of such statement, cause all funds held by
Residential relating to such Property to be delivered to Fund, deducting only
such sums, including the Compensation and Reimbursement Expenses or any other
amounts due or payable or to become due or payable to Residential, not then the
subject of any dispute. In the event Fund concurs with Residential’s final
accounting and any reimbursement of Reimbursement Expenses due to Residential,
Fund shall promptly pay Residential such amount which remains unpaid, which
payment shall be made not later than thirty (30) days after receipt of
Residential’s final accounting. If Fund does not concur with the final
accounting or any reimbursement of Reimbursement Expenses due to Residential,
the controversy as to the actual amount due to Residential shall be negotiated
in good faith by Fund and Residential, using the Parties’ reasonable efforts to
resolve any disputes promptly. If the Parties are unable to resolve any such
disputes in a prompt manner, such disputes shall be settled by arbitration by a
single arbitrator in Louisville, Kentucky, pursuant to the American Arbitration
Association rules then in effect. The appointing authority will be the American
Arbitration Association and the case will be administered by the American
Arbitration Association. The costs of such proceeding, including attorneys’
fees, shall initially be borne equally by the Parties. Upon resolution of any
such dispute, the prevailing Party shall be entitled to reimbursement of all of
its costs, including attorneys’ fees, from the other Party. Any award will be
final, binding and conclusive upon the Parties and a judgment rendered may be
entered in any court having jurisdiction over the dispute.In any event, Fund
shall promptly pay to Residential prior to the resolution of any such disputes,
any amounts not in dispute.


    (b)       Upon termination of this Agreement with respect to any Property or
upon the expiration of this Agreement, Residential shall:


    (i)        promptly deliver to Fund (or Fund’s designee) all original books,
records, correspondence, bills and invoices and all other documents and personal


5

--------------------------------------------------------------------------------

property in Residential’s possession relating to the applicable Property and not
previously delivered to Fund, including, without limitation, all accounting
books and records, rent rolls, security deposit schedules, payroll records,
originals and copies of all leases, correspondence, service contracts and
agreements, and technical data with respect to operation and maintenance of the
various systems of the Property.


    (ii)        Residential shall surrender the Property to Fund and quit the
premises on the date required by Fund. Residential shall use commercially
reasonable efforts to cooperate with Fund to accomplish an orderly transfer and
transition of the operation and management of the Property to a party designated
by Fund. Fund shall assume all obligations and commitments for goods and
services authorized herein and made prior to termination by Residential.


    (c)        The expiration or termination of this Agreement in its entirety
or with respect to any particular Property under the provisions of this
Article II shall not affect the rights of either Party with respect to any
damages it has suffered as a result of any breach of this Agreement, nor shall
it affect the rights or obligations of either Party with respect to liability or
claims accrued, or arising out of events occurring, prior to the date of
expiration or termination, all of which shall survive such expiration or
termination.



ARTICLE III


DUTIES AND AUTHORITY OF RESIDENTIAL

        3.1     Acceptance of Appointment. Residential hereby accepts the
appointment as the sole and exclusive agent to develop, manage and operate the
Properties and agrees to perform the Management Services pertaining to said
appointment and to develop, manage and operate each Property in a commercially
reasonable manner consistent with those management services that are customarily
provided by Residential of comparable quality and type of real estate in the
same geographic area where the applicable Property is located. Residential, in
fulfilling its obligations under this Agreement, shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
Residential acting in a like capacity and familiar with such matters would use
in the ordinary course of business (subject to the limitations set forth
herein). In connection therewith, and subject to Fund’s providing adequate funds
as provided for herein (including Reimbursement Expenses), Residential agrees to
perform, and Fund hereby expressly authorizes and empowers Residential to so
perform (subject to the limitations set forth herein), whatever duties
Residential deems necessary or advisable to carry out the appointment.
Residential should not incur an expense that exceeds the sum of One Hundred
Thousand Dollars ($100,000) unless previously authorized by Fund.

        3.2      Development and Construction Supervision Services. Residential
shall coordinate and oversee the general contractors, subcontractors or
consultants who are responsible for monitoring any design and construction work,
including, but not limited to: overseeing the development, construction,
acquisition and installation of such amenities, infrastructure, facilities,
machinery, equipment, and the like, as shall be necessary or appropriate for the
development of the Properties or portions thereof; scheduling meetings between
architects, engineers, space planners, and tenants (or prospective tenants);
obtaining Fund’s or tenants’

6

--------------------------------------------------------------------------------

written approval of working drawings (as applicable); coordinating and directing
pre-bid conferences with contractors; establishing a project time schedule;
administering and coordinating job site construction meetings as necessary to
ensure the timely flow of information among Fund, tenants, contractors,
professionals, space planners and contractors (as applicable); obtaining and
reviewing all necessary lien releases; reviewing all payment requests pursuant
to the contract documents; inspecting the construction of the improvements;
assisting contractors in obtaining notices of completion, certificates of
occupancy, or equivalent documents; conducting final walk-throughs with Fund,
tenants, space planners and contractors (as applicable); obtaining written
acceptance and acknowledgement of the substantial completion date of the
improvements; assisting in the preparation of a final punchlist which itemizes
all work needed to be completed or requiring repair or adjustment; and obtaining
from contractors, subcontractors, material suppliers or other consultants all
such guarantees, instructions, equipment manuals, warranties and all other
pertinent documents relating to the work. In connection therewith, Residential
shall: (a) Review and negotiate Construction Agreements with general
contractors, subcontractors or consultants and all renewals, modifications and
amendments to the Construction Agreements, and all change orders in connection
therewith. Upon request made by Fund, Residential shall deliver to Fund copies
of all Construction Agreements and any modifications or renewals thereof or
change orders issued thereunder;

    (b)       Oversee all filings and applications for permits, certificates and
other similar approvals or documentation with all authorities having
jurisdiction over the Properties; and


    (c)       Define the scope of work; assist in preparing and reviewing plans
and specifications, including attendance at meetings with architects and
engineers; solicit bids; coordinate schedule, ordering, and deliveries; review
draw requests and make recommendations for payment; keep Fund informed of the
status of the jobs; and make recommendations regarding payment; and supervise
and monitor the performance of the professionals involved and the overall
progress of the work.


        3.3      General Contracting Services. With respect to developments,
additions and expansions of the Properties, Residential may engage in general
contracting services for the Properties as it deems advisable and commercially
reasonable. Such general contracting services rendered hereunder shall include,
without limitation, the complete construction of a project according to the
relevant documents, certain pre-construction services, bidding, procurement,
administration of the work and start-up services and all services necessary in
order to provide a level of quality in workmanship consistent with those general
contracting services that are customarily provided by general contractors of
comparable quality and type real estate in the same market for the applicable
Property. Residential, in fulfilling its obligations under this Agreement, shall
act with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent general contractor acting in a like capacity and
familiar with such matters would use in the ordinary course of business (subject
to the limitations set forth herein).

        3.4      Disposition Services. Residential shall have the exclusive
right, upon and pursuant to Fund’s prior direction, to sell or otherwise dispose
of any Property or portion thereof. Residential shall use its best efforts,
consistent with professional standards and Fund’s rights hereunder or otherwise,
to procure buyers for a possible sale of a Property or

7

--------------------------------------------------------------------------------

portion thereof, effect a sale of a Property or portion thereof and in
connection therewith shall list the Property or portion thereof for sale, make
contact with and qualify prospective buyers, investigate and pursue offers and
inquiries referred to Residential, canvass, solicit and otherwise market the
Property or portion thereof for sale, find a suitable buyer for the Property or
portion thereof, and negotiate a suitable price and terms of the sale thereof.

        3.5      Repairs. Residential shall cause each Property to be maintained
in a good, safe and clean condition and in a condition comparable to that of
other properly maintained properties of similar type and market to that of each
Property. Residential is generally authorized, in the name of Fund, to make, or
cause to be made, repairs to the Properties and to purchase supplies as may be
advisable or necessary. Manager shall be reimbursed for the actual cost to
Manager of such repairs; provided, however, that such actual cost shall not
exceed the amount that an unaffiliated third party would incur with respect to
such repair in the applicable market. Manager shall pass on to Fund any rebate
or discount which Manager obtains for the purchase of supplies or services for
the repair or alteration of the Properties.

        3.6      Service Contracts. Residential is authorized, in the name of
Fund, to enter into contracts for electricity, gas, telephone, janitorial
services, snow removal, window cleaning, vermin extermination, landscaping and
other services as Residential deems advisable for the Properties.

        3.7      Capital Expenditures. Residential is authorized, in the name of
Fund, to enter into agreements with regard to all capital expenditures and
non-operating expenses related to each Property which have been previously
authorized by Fund.

        3.8      Supplies. Residential shall purchase or maintain, on Fund’s
behalf and in Fund’s name, all equipment, tools, materials, and supplies
reasonably necessary for the care, maintenance and operation of the Properties.

        3.9      Employees. Residential agrees to use reasonable care to hire,
supervise the work of and discharge employees on behalf of Fund. All employees
hired to develop, service, operate and maintain the Properties may be employees
of Residential or its subcontractor. Nothing contained in this Section 3.9 is
intended to give Fund the right to hire or fire any employee of Residential or
characterize Fund as the employer of any such employee. Residential shall ensure
that all of its employees are covered by workmen’s compensation policies and any
other insurance policies which now or hereafter are required by any governmental
agency. In addition, Residential shall ensure that its employees are covered by
federal or applicable state unemployment insurance, shall make all wage and
salary deductions properly applicable and pay all taxes incurred in connection
with the wages, salaries or employment of its employees by means of withholding
or as otherwise may be required by law or regulation.

        3.10     Administrative Services. During the Term of this Agreement,
Residential shall, subject to the terms hereof, provide to Fund the following
administrative services:

    (a)        keep records of each Property and prepare monthly income
statements and a monthly statement of receipts and disbursements of each
Property, including the calculation of Compensation and Reimbursement Expenses
pursuant to this Agreement (remitting any balance shown to Fund), as necessary
or appropriate for the management of the Property; and


8

--------------------------------------------------------------------------------

    (b)        prepare and file, or cause to be prepared and filed, all
withholding, and other payroll tax returns of Fund required to be filed by it
and arrange for any payroll taxes owing by Fund to be paid to the appropriate
authorities out of funds Fund makes available for such purpose, all on a timely
basis and in accordance with applicable law.


        3.11      Separation of Fund’s Monies. All monies received by
Residential for or on behalf of Fund (less any sums properly deducted by
Residential pursuant to any of the provisions of this Agreement) shall be
deposited in one or more bank accounts maintained by Residential for the deposit
of monies of Fund and not commingled with the funds of Residential. Residential
shall have the right to make disbursements to itself from Fund’s accounts with
respect to Compensation and Reimbursement Expenses as provided for herein.

        3.12      Legal Compliance. Residential shall comply with, and require
that all of its subcontractors, vendors and employees comply with, all valid
municipal ordinances, state and federal laws and applicable orders and
regulations directly issued by an authorized governmental agency (and any
amendments thereto) in the performance of this Agreement and attempt to furnish
or cause to be furnished to Fund, such reasonable stipulations, statements or
certificates (if any) evidencing such compliance that Fund may acquire for its
protection.

        3.13      General Authority. Residential has the general authority and
powers as may be necessary or advisable to carry out the spirit and intent of
this Agreement.

        3.14      Audit. Fund shall have the right, at any time and from time to
time, to cause a physical inspection and/or financial audit of Residential’s
operation of the Properties for any fiscal year or portion thereof. The
financial audit may be made by Fund’s in-house audit staff, accounting
personnel, a certified public accountant or firm of certified public accountants
selected by Fund. If such financial audit shall reveal an overstatement or
understatement of Gross Cash Receipts (as defined below) for the period in
question and/or an overpayment or underpayment of amounts paid to or payable by
Residential with respect to such period, an adjustment shall be made whereby the
amount of any such overpayment shall be paid over or credited to Fund by
Residential, as Fund may elect, or Fund shall pay over to Residential the amount
of any such underpayment, as the case may be. In the event the audit reveals
that there has been an overpayment to Residential by more than five percent (5%)
of the amount due, the cost of the audit shall be borne by Residential. In all
other instances, the cost of any audit shall be an expense of the Properties.
The provisions of this Section 3.14 shall survive the termination of this
Agreement.

        3.15      Other Activities; Related Party Transactions.

    (a)        Residential shall devote such of its time to the affairs of Fund
and the Properties as shall be reasonable given its status as Residential
thereof as contemplated by this Agreement. Residential and its Affiliates may
engage in, or possess an interest in, and Fund hereby specifically acknowledges
that Residential and its Affiliates are and shall remain entitled to be so
engaged in, other business ventures in Jefferson County, Kentucky, and
elsewhere, whether of the same or of a different nature or description,
independently or with others, including those which are or might be deemed to be
competitive with the Properties. None of Fund or any Subsidiary, or any other
person or entity, shall have any rights by virtue of this Agreement in and to
such independent


9

--------------------------------------------------------------------------------

ventures, or to the income or profits derived therefrom, even if competitive
with the Properties, nor will any of the same have a claim against Residential
or any of its Affiliates as a result thereof. None of Residential or its
Affiliates shall be obligated to present any particular business opportunity of
a character which, if presented to Fund, could be taken by Fund, and Residential
and its Affiliates shall have the absolute right to take for its separate
account, or to recommend to others, any such particular business opportunity, to
the exclusion of Fund and any other person or entity.


    (b)        The fact that Residential or any of its Affiliates is directly or
indirectly interested in, or connected with, any person, firm or corporation
(“Related Party”) employed with respect to the Properties or by Residential to
render or perform a service, or to or from whom the Properties may purchase,
sell or lease property, shall not prohibit Residential from employing such
person, firm or corporation, or from otherwise dealing with him or it, provided
such employment and/or dealings are on terms no less advantageous to the
Properties than are available from an unrelated third party.



ARTICLE IV


FUND’S COVENANTS

        4.1      Indemnification. Fund agrees:

    (a)        to hold Residential free and harmless from damages or injuries to
person or property by reason of any cause whatsoever, either in and about the
Properties or elsewhere, when Residential is carrying out the provisions of this
Agreement or acting under the express or implied directions of Fund;


    (b)        to reimburse Residential, upon demand, for any monies which
Residential is required to pay out for any reason whatsoever, either in
connection with, or as an expense in defense of any claim, civil or criminal
action, proceeding, charge or prosecution made, instituted or maintained against
Residential and/or Fund, affecting, or due to the condition or use of, the
Properties, or acts or omissions of Residential or employees of Fund or
Residential, or arising out of, or based upon, any law, regulation, requirement,
contract or award relating to the hours of employment, working conditions,
wages, or compensation of employees or former employees of Fund, or otherwise;


    (c)        that Residential shall have no responsibility or liability for
the actual design and/or performance of Residential’s construction supervision
services or general contracting services, as set forth above in Sections 3.2 and
3.3, respectively, and that all liability for the actual performance of these
services in accordance with the requirements of third party contracts shall be
borne by the third party service providers who entered into such contracts with
Residential on behalf of Fund; and


    (d)        to defend promptly and diligently, at Fund’s sole expense, any
claim, action or proceeding brought against Residential and/or Fund arising out
of, or connected with, any of the foregoing, and to hold harmless and fully
indemnify Residential from any judgment, loss or settlement on account thereof.


10

--------------------------------------------------------------------------------

        It is expressly understood and agreed that the foregoing provisions of
this Article shall survive the termination of this Agreement, but this shall not
be construed to mean that Fund’s liability does not survive as to other
provisions of this Agreement. Nothing contained in this Section 4.1 shall
relieve Residential from responsibility to Fund for gross negligence or willful
misconduct or for any act or omission not taken in good faith.

        4.2      Insurance. Fund agrees to purchase and carry public liability,
workmen’s compensation and such other insurance as may be necessary for the
protection of the interests of Fund and Residential. In each insurance policy,
Fund agrees that Residential shall be designated as a party insured with Fund.
The carrier and the amount of coverage in each policy shall be mutually agreed
upon by Fund and Residential. A certificate of each policy issued by the carrier
shall be delivered to Fund by Residential who shall have the authority and
responsibility to place the policies of insurance as well as the fire, extended
coverage and rent insurance to be carried on the Properties. Residential is
authorized to receive commission on insurance policies as is lawful and
customary in the industry. Fund’s fire and extended coverage insurance shall
contain a waiver of subrogation endorsement in favor of Residential, and Fund
hereby waives all right of recovery against Residential based upon the
negligence (other than gross negligence) of Residential, its servants or
employees, for real or personal property loss or damage occurring to the
Properties, or any part thereof, or any personal property located therein,
arising from any occurrence including, but not by way of limitation, from perils
insured against in standard fire and extended coverage, vandalism, malicious
mischief and sprinkler leakage contracts issued in the states in which the
Properties are located, whether or not such insurance is carried.


ARTICLE V


REIMBURSEMENTS

        Fund shall reimburse Residential, for the cost of services and expenses
rendered by Residential under this Agreement, the following:

        5.1      Expense Recovery. Fund shall pay directly, or shall reimburse
Residential for, all actual costs and Reimbursement Expenses (the “Expense
Recovery”) incurred in connection with the management and operation of the
Properties as contemplated by this Agreement by Residential or otherwise,
including, without limitation, the cost of:

    (a)        gross salary and wages, payroll taxes, insurance, worker’s
compensation and other fringe benefits (collectively, “Compensation Expenses”)
of those management, accounting, professional, engineering and development,
marketing and office personnel employed by Residential and/or any of its
Affiliates (“Employees”) (but excluding J. D. Nichols) who render services (1)
full time and on-site at the Properties, (2) with respect to the Properties but
who are not on-site, with respect to whom the Compensation Expenses will be
appropriately pro-rated and allocated to the Properties, and (3) with respect to
the Properties but have multiple project responsibility, with respect to whom
the Compensation Expenses will be appropriately pro-rated and allocated to the
Properties;


    (b)        severance or termination costs based on pro rated allocations at
the time of any Employee’s termination;


11

--------------------------------------------------------------------------------

    (c)        general accounting, bookkeeping, statistical and reporting
services;


    (d)        forms, papers, ledgers, Federal Express, UPS or other courier
charges, fax and other telephone services (including, without limitation, long
distance charges), and other supplies and equipment used in Residential’s office
or elsewhere with respect to the Properties;


    (e)        electronic data processing and information systems, or any pro
rata charge thereof, for data processing and information systems provided by
computer service companies, and computer and accounting equipment provided by
Residential and/or any of its Affiliates;


    (f)        advances made to Employees and cost of travel for matters
directly related to Properties’ operations;


    (g)        comprehensive crime insurance or fidelity bonds purchased by
Residential for its own account, as required herein, and/or for the account of
Fund;


    (h)        training expenses for Employees related to the Properties and
attendant licenses, trade associations and organizational affiliations for
Employees;


    (i)        payroll issuance costs, payroll tax reporting costs, employment
or recruitment fees, severance fees or relocation expenses for Employees;


    (j)        advertising and marketing expenses related to the Properties;


    (k)        all sales and brokerage fees or commissions paid to brokers or
sales agents, including internal fees or commissions paid to sales personnel;


    (l)        legal and other professional services related to the Properties;
and


    (m)        office furnishings and all costs incidental to the operation of
the office space provided on-site at the Properties.


        5.2      Compensation. Fund shall pay Residential consistent with prior
agreements and arrangements reached in connection with the Fund’s reorganization
in 1996 equal to three and three fourths percent (3.75%) of the Properties’
monthly Gross Cash Receipts (as hereinafter defined) from the operations of the
Properties. “Gross Cash Receipts” shall be defined as revenues collected and
received (including, without limitation, promissory notes and other evidences of
indebtedness received) from Properties’ operations, including, but not limited
to, (i) sales and/or leases of lots and other real property from the Properties,
(ii) sales of memberships in Fawn Lake Country Club and Lake Forest Country
Club, (iii) the gross receipts of operations of Fawn Lake Country Club, (iv) lot
maintenance fees collected from lot owners, (v) all rental income, and (vi)
other income and revenue collected from the sale of ancillary services related
to the Properties. Gross Cash Receipts shall specifically not include (i) the
amount of any sales contract deposits until such time as such a deposit is
applied to the purchase price of a lot or other goods or services sold or is
retained upon the breach of any such sales contract, but not if applied by Fund
as reimbursement for property damage or expenses incurred by Fund, (ii) prepaid
rent or other prepaid revenue until such time as it is applied, (iii) insurance
proceeds, (iv)

12

--------------------------------------------------------------------------------

services provided by Residential for an additional fee paid by the recipient,
(v) tax refunds, and (vi) condemnation awards.

        5.3      Payment of Reimbursements Expenses. Residential shall be
permitted to issue a check for the Reimbursements Expenses from Fund’s accounts
on a monthly basis, on or after the tenth (10th) day of the next succeeding
month or to accrue such amounts at the sole discretion of Residential. In the
event that Fund’s accounts do not have sufficient funds available for payment of
the Reimbursements when due, the same shall accrue and shall bear interest at
Residential’s or its Affiliates costs of funds which is currently the Libor plus
1.75 percent and shall remain due and payable and may be paid by Residential
from excess funds available at any time in Residential’s discretion.

         5.4      Sole Compensation. It is understood and agreed that the
Reimbursements and the Incentive Payment set forth in Articles V and VI shall
constitute Residential’s sole compensation under this Agreement for all
management and support services. All income and revenues of whatever nature
collected by Residential or others in connection with operations of the
Properties are and shall remain the property of Fund.


ARTICLE VI


RESIDENTIAL’S INCENTIVE PAYMENT

        Provided that this Agreement has not been terminated by Fund for Cause
due to a default by Residential hereunder, and for so long as Residential does
not unilaterally and without Cause elect not to renew this Agreement as
contemplated by Section 2.3, then Residential shall be entitled to receive from
Fund an amount (the “Incentive Payment”) equal to ten percent (10%) of any
amounts distributable to the then existing shareholders of Fund in excess of an
amount which, after adding thereto all other payments actually made and monies
actually remitted or distributed to such shareholders of Fund over the life of
Fund, regardless of the source thereof, is at least equal to the original
investment per share of Fund made by each such shareholder. For example, if as
of the date of this Agreement the shareholders of Fund have received an
aggregate amount equal to the sum of $10.00 per share from Fund, regardless of
the source of such payment, then the amounts distributable to the then existing
shareholders of Fund must equal an additional $10.00 per share, to bring the
total amount so received by the shareholders of Fund to the $20.00 per share
purchase price originally paid, before Residential shall be entitled to begin
receiving the Incentive Payment.


ARTICLE VII


MISCELLANEOUS

        7.1      Limitation of Agency. Nothing contained in this Agreement or in
the relationship of Fund and Residential shall be deemed to constitute a
partnership, joint venture or any other relationship, and Residential shall at
all times be deemed an independent contractor for purposes of this Agreement.
Nothing herein contained shall be deemed to constitute Residential as the agent
of Fund or any Subsidiary except as such rights are expressly granted or
authorized herein, which shall specifically exclude any rights with respect to
the sale, transfer, mortgaging or other financing of the Properties.

13

--------------------------------------------------------------------------------

        7.2      Notices. All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed given, delivered and
received: (a) when delivered, if delivered personally by a commercial messenger
delivery service with verification of delivery; (b) three (3) Business Days
after mailing, when sent by registered or certified mail, return receipt
requested and postage prepaid; (c) one (1) Business Day after delivery to an
overnight courier service, when delivered to an overnight courier service
providing documented overnight service; (d) on the date of delivery if delivered
by facsimile and electronically confirmed before 5:00 p.m. (addressee’s local
time) on any Business Day, with confirming copy sent by overnight courier
service; or (e) on the next Business Day if delivered by facsimile and
electronically confirmed either after 5:00 p.m. (addressee’s local time) or on a
non-Business Day, in each case addressed as follows:

        Fund:

  NTS Mortgage Income Fund
10172 Linn Station Road, Suite 200
Louisville, Kentucky 40223
Attn: Brian F. Lavin, President
Facsimile No.: (502) 426-4994


        with a copy to:

  Cezar M. Froelich, Esq.
Shefsky & Froelich, Ltd.
111 E. Wacker Drive, Suit 2800
Chicago, Illinois 60601
Facsimile No.: (312) 527-9897


        Residential:

  Residential Management Company
10172 Linn Station Road, Suite 200
Louisville, Kentucky 40223
Attn: Brian F. Lavin, President
Facsimile No.: (502) 426-4994


        with a copy to:

  Rosann D. Tafel, Esq.
General Counsel
NTS Development Company
10172 Linn Station Road, Suite 200
Louisville, Kentucky 40223
Facsimile No.: (502) 426-4994


        Either Party to this Agreement may designate a different address for the
service of notices pursuant to this Agreement by serving written notice upon the
other by registered or certified mail.

14

--------------------------------------------------------------------------------

        7.3      Exculpation. No officer, director, shareholder, agent, employee
or partner of Fund, any Subsidiary, any Affiliate or Residential shall have any
personal liability with respect to the respective obligations of Fund, any
Subsidiary, any Affiliate or Residential under this Agreement.

        7.4      Entire Agreement. This Agreement, together with its attached
Exhibit, constitutes the entire agreement between the Parties hereto and no
modification hereof shall be effective unless made by supplemental agreement, in
writing, executed by both Parties hereto.

        7.5      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Kentucky without
regard to its conflict of laws rules.

        7.6     Assignment. Residential shall not assign this Agreement or any
interest herein without the prior written consent of Fund, and any attempted
assignment without such consent shall be void and of no effect; provided,
however, that Residential may assign this Agreement to any entity controlled by,
or under common control with, Residential or any Affiliate, whether such control
is in the form of voting or operations. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the successors and
assigns of the Parties hereto.

        7.7      Interpretation. The headings contained in this Agreement are
for convenience of reference only and shall not limit or otherwise affect in any
way the meaning or interpretation of the Agreement. All references to any
document or exhibit shall be deemed to include all supplements and/or amendments
to such documents or documents entered into in accordance with this Agreement.

        7.8      Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

        7.9      No Waiver. The making of, or failure to make, any payment, take
any actions or waive any rights shall not be deemed an amendment of this
Agreement nor a consent to such action or to any future action or failure to
act, unless the Party required to so consent or act expressly agrees in writing.
No waiver by any Party of any breach of any provision of this Agreement shall be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right, power or remedy
under this Agreement. No notice to, or demand on, any Party in any case shall,
of itself, entitle such Party to any other or future notice of demand in similar
or other circumstances.

        7.10      Adoption of Recitals. The Parties hereto agree that the
Recitals of this Agreement are true and correct and are expressly incorporated
herein and made a part hereof by this reference.


[SIGNATURE PAGE FOLLOWS IMMEDIATELY]

15

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement the
day and year first above written.



NTS MORTGAGE INCOME FUND, a Delaware
corporation

By: /s/ Brian F. Lavin
——————————————
Name: Brian F. Lavin
Title: President



RESIDENTIAL MANAGEMENT COMPANY, a
Kentucky corporation

By: /s/ Gregory A. Wells
——————————————
Name: Gregory A. Wells
Title: Treasurer

